Citation Nr: 0801810	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1972 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  Jurisdiction has since been transferred 
to the Seattle, Washington RO.

This claim was remanded in July 2004 for further development. 
In July 2006 it was again remanded to schedule the veteran 
for a Travel Board hearing.

In May 2007, the veteran testified at a Travel Board hearing 
before a Veterans Law Judge at the RO.  He also testified 
before a Veterans Law Judge at a video conference hearing in 
July 2004.  A personal hearing was also held at the RO in 
February 2004 with essentially the same testimony offered, 
and transcripts of all three hearings are of record.  During 
the Travel Board hearing, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction.  See 
38 C.F.R. § 20.800 (2007).  The July 2004 and May 2007 
hearings were conducted by two different Veterans Law Judges, 
and the following decision is therefore addressed by a panel 
of three which includes the two Judges who conducted the 
Board hearings. See 38 C.F.R. § 20.707 (2007).


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4. The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met. There is no issue as to providing an 
appropriate application form or completeness of the 
application. VA notified the veteran in May 2002 and July 
2004 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations. VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned. After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated. The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

I. Background

The veteran contends that he has PTSD due to various vague 
and general stressors.  These include his being diagnosed 
with a pleuropericardial cyst in service.  This prevented him 
from completing basic infantry training, with the result that 
he felt untrained to handle military experiences.  He was 
reassigned to the Medical Corps and stationed in Hawaii where 
he was exposed to viewing bodies when opening caskets to 
check the paperwork attached to the bodies being sent home 
from Vietnam. His other major stressors included flying to 
Vietnam to assist in the evacuation of Vietnamese refugee to 
Hawaii, and in being exposed to injured soldiers while 
operating his ambulance.  He also claimed that he was in the 
vicinity of a race riot at the barracks. 

A review of the veteran's service personnel record shows that 
he served as a medical corpsman, an orderly, and a physical 
activity specialist in Hawaii.  He received no awards 
indicative of any combat service nor is there any indication 
of temporary duty in Vietnam.  Records show that he received 
3 Article 15s for possession of marijuana, for intent to 
distribute, and for being Absent Without Leave (AWOL) for 12 
days.  

The service medical records are negative for any complaints, 
treatment, or diagnosis of PTSD.  However he was treated 
extensively for alcohol and drug abuse, including cocaine, 
LSD, and marijuana, and unsuccessfully went through a drug 
rehabilitation program.

A June 1972 service medical record notes that the veteran 
completed psychiatric treatment for an adult situational 
reaction which was noted at the time of treatment for an 
asymptomatic pleuropericardial cyst-suspected, not proven.  
In addition he was diagnosed with a functional heart murmur, 
probable Still's murmur, asymptomatic, no therapy indicated.  
It was noted that the pleuropericardial cyst existed prior to 
service and the veteran refused any additional treatment for 
the cyst.   He was noted to have had considerable conflict 
with his family which interfered with his ability to handle 
proposed surgery.  However, at the time of discharge from 
hospitalization, his situation reaction was reported to have 
cleared.  He was returned to duty.

In October-November 1973 the veteran was hospitalized for 
ingestion of drugs, specifically LSD and placed in a drug 
rehabilitation program.  He noted that he took drugs due to 
boredom and admitted to using both speed and cocaine 
intravenously. It was noted that he was also involved with 
speed, LSD, grass and other psychotropic drugs.  The 
diagnosis was drug dependency, hallucinogenics, amphetamines, 
manifested by withdrawal signs and symptoms.  According to 
the records, he admitted that he had developed a 
psychological dependency on drugs and had "severe self 
doubts" as to his ability to abstain from them.  

A March 1974 psychiatric referral was made for possible 
elimination from service for drug dependence, unreliability, 
AWOL, numerous incidents while in a drug rehabilitation 
program, and rehabilitation failure.  The note also noted the 
veteran received three Article 15s for marijuana use, intent 
to distribute, and being AWOL. He had been urine tested for 
the past 8 weeks with no positive results and told the 
examiner that he wished to finish service. No psychiatric 
disorder was determined, and the examiner recommended that he 
be given the opportunity to complete service with 
supervision.

In November 1974 the veteran underwent a separation 
examination which was normal.  None of the service treatment 
records reflect that any psychiatric symptoms were attributed 
to the veteran's military duties.

Post service VAMC Hospital records reveal the veteran was 
hospitalized several times beginning in February 1989 for 
chronic alcoholism, episodic.  Other VA treatment records 
date back to the late 1970s, but such contain no references 
to treatment of PTSD or other psychiatric illness.  In March 
1991 he requested psychiatric treatment at the VAMC after his 
third DUI (driving under the influence of alcohol). 

The veteran entered a drug rehabilitation program in March 
1993 noting that he began drinking as a teenager.  He denied 
any legal problems during service although he increased his 
drinking during service.  He reportedly drank a 1/2 case of 
beer and whiskey a day when he drank.  He also smoked 
marijuana.  He had also been given his 5th DUI recently.  He 
had been through two previous alcohol rehabilitation programs 
at Ft. Harrison VAMC in 1988 and 1990.  It was noted that he 
has had no extended periods of sobriety.  

In an October 1999 the veteran was admitted to a VAMC 
residential rehabilitation program. It was noted that he 
reported ten prior hospitalizations for medical programs 
including three each for alcoholism and drug abuse.  He had 
10 DUIs and one assault arrest.  The diagnoses included PTSD; 
polysubstance abuse; and depression, NOS.
 
At a February 2000 VAMC mental status examination it was 
noted that the veteran had presented for the first time for 
inpatient treatment for PTSD.  The veteran indicated that his 
primary stressor for PTSD was not completing basic training.  
He did not understand basic military expectations, and felt 
at risk during war games, etc.  Upon discharge from 
hospitalization in March 2000, the diagnoses were provisional 
PTSD, depression, alcohol dependence in early remission, 
marijuana abuse, pain disorder with psychological factors, 
and paranoid personality.  

In a March 2005 VA examination it was noted that the veteran 
was currently incarcerated at the Ravall County detention 
center.  He was interviewed by telephone. The records were 
reviewed prior to examination.  The examiner noted that he 
had previously examined the veteran in April 2003.  At that 
time it was determined that he lacked sufficient symptoms for 
a diagnosis of PTSD.  He had an extensive history of drug and 
alcohol abuse.  He indicated that during service he was on 
flights to Vietnam to bring back Vietnamese refugees but not 
combat soldiers. He indicated exposure to some traumatic 
incidents as an ambulance driver.  He was not presently 
receiving any mental health treatment or counseling.  The 
mental examination was essentially unremarkable.  The veteran 
was open and verbal, pleasant, and cooperative. Voice was 
normal tone and pace and he spoke in complete sentences and 
was easily understood. He appeared of average intelligence 
and was alert and oriented. Affect appeared full range.  The 
examiner noted that a diagnosis of alcohol dependence was 
warranted.  The possibility of polysubstance dependency was 
also to be considered.  The veteran did not display 
sufficient symptoms of PTSD to confirm that diagnosis.  There 
were signs of psychosocial stressors secondary to the 
negative consequence of drug and alcohol abuse.  The examiner 
opined that, "Based on this examination, I do not feel that 
there are any service connected psychological 
disabilities...."

In support of the veteran's claim James H. Sullivan, Ph.D., 
submitted a June 2006 letter noting that he was a veteran's 
counselor under contract with the VA.  He had interviewed the 
veteran on four occasions and determined diagnoses of PTSD, 
chronic, moderate; depressive disorder, NOS; Anxiety 
disorder, NOS; alcohol dependence in sustained remission; and 
a history of polysubstance abuse.  He opined that:
based on the likelihood that at least 
some of the military stressors associated 
with his medical specialty duties are 
accurate, [the veteran] does meet the 
criteria for military related post 
traumatic stress disorder.  There is also 
evidence that other aspects of his 
military service have contributed to 
depression and anxiety disorders.  There 
is no doubt an interrelationship between 
his PTSD, depression, and anxiety.  His 
military experience more likely than not 
contributed to his substance abuse 
problems.....

The file contains extensive and duplicate copies of documents 
and evidence assembled by the veteran.  It also contains 
statements from the veteran's wife and mother received in 
September 2006 attesting to his mental condition. 

II.  Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

III.  Analysis

In this case, the veteran entered active duty during the 
Vietnam War.  However he served in Hawaii and there is no 
evidence of him ever serving in combat or in Vietnam, despite 
his claim to the contrary when seen for treatment or 
examination.

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD. Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The record does not support a finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of PTSD 
must be based either on a claim of account of events during 
demonstrated combat status or on verified stressors.  The 
Board is not bound to accept any diagnosis not conforming to 
the DSM-IV criteria and no probative weight may be assigned 
to any diagnoses of PTSD based on the veteran's noncredible 
account of combat participation or unverified stressors.

The veteran has identified vague stressors which were noted 
in Dr. Sullivan's June 2006 letter as well as in the 
veteran's February 2004 personal hearing, July 2004 video 
conference, and in the May 2007 Travel Board testimony.  In 
fact he has in essence repeated the same stressor information 
in numerous and extensive stressor reports and statements. 

Regarding the alleged stressor of being diagnosed with a 
pleuropericardial cyst in service and being worried about the 
danger of this condition and the fear of undergoing surgery, 
the Board notes that the veteran refused surgery.  The 
diagnosis was a suspected and not proven pleuropericardial 
cyst which was asymptomatic and existed prior to service.  
Psychiatric evaluation was conducted and the diagnosis was 
situational reaction which resolved by the time of hospital 
discharge.  

In addition the veteran alleged being stressed by not 
completing basic infantry training and being assigned to the 
Medical Corps. The Board notes that while the veteran has 
alleged this event as being a stressor which caused PTSD, it 
has not been addressed as such by any medical opinions.  In 
fact, the medical opinions which support a diagnosis of PTSD, 
such as Dr. Sullivan's, were based on the likelihood that at 
least some of the military stressors associated with the 
veteran's medical specialty duties were accurate.  Dr. 
Sullivan did not relate his opinion to the above diagnosis 
and the veteran's assignment to Hawaii.

Regarding the stressors allegedly related to his military 
duties, he has not described any of the alleged events in 
sufficient detail such that a verification search by the U.S. 
Army and Joint Services Records Research Center (JSRRC) could 
be conducted.  The veteran has been asked specifically in 
letters from VA as well as at his several hearings for names, 
dates, and places in an effort to assist him in identifying 
any of his alleged stressors.  He has testified that he could 
not remember any of the requested information.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Id.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in- service stressor.  In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post- service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service. West 
v. Brown, 7 Vet. App. 70, 78 (1994).

The Board further notes that while PTSD is noted as one of 
several psychiatric diagnoses in the post service treatment 
records no basis for this diagnosis was noted.  In an April 
2003 VA examination the examiner found that the veteran 
lacked sufficient symptoms for a diagnosis of PTSD.  In the 
March 2005 VA examinations the examiner noted that he felt a 
diagnosis of alcohol dependence was warranted and 
polysubstance abuse should also be considered.  He further 
noted that the veteran did not display sufficient symptoms of 
PTSD to confirm that diagnosis.  

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id. The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced. See 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.






			
	Alan S. Peevy	Cheryl L. Mason
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



____________________________________________
N. R. ROBIN                 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


